DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawken et al US 2013151194.
	Regarding claim 1, Hawken et al discloses a method for synchronizing an internal combustion engine (M) comprising: " at least one camshaft (91), on which a target (1) is mounted in the form of a toothed wheel, each tooth comprising a rising edge and a falling edge; " a position sensor (2) for sensing the position of the camshaft, adapted to detect each rising or falling edge of a tooth of the target; and " a unit (21) for processing data generated by the sensor (20); the synchronization method being implemented by the processing unit (21) and comprising, for each detected tooth edge, the implementation of the following steps: " computing (110) a time signature of the detected edge; " comparing (120) the time signature of the detected edge with a set of theoretical signatures of edges of the target of the same rising or falling type as the detected edge, the comparison being implemented through a tolerance; and " generating a synchronization or synchronization fault signal as a function of the result of the comparison, wherein when the engine speed drops below a predetermined threshold, the tolerance adopted for 

2. (original) The synchronization method as claimed in claim 1, wherein each theoretical signature is associated with a range of tolerance values. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

3. (currently amended) The synchronization method as claimed in claim 2, wherein the reduced tolerance is determined by a tolerance parameter k' below the tolerance parameter k associated with the initial range of tolerance values. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

4. (original) The synchronization method as claimed in claim 1, wherein the engine speed is determined by the processing unit (21) based on information supplied by the detector when a synchronization is performed. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

5. (currently amended) The synchronization method as claimed in claim 1, further comprising, when the engine speed drops below a predetermined threshold, triggering (220) a timer, and the range of tolerance values associated with each theoretical signature is reset (250) to the corresponding initial range of tolerance values when the timer has elapsed and the engine speed 

6. (currently amended) The synchronization method as claimed in claim 1, wherein: " a synchronization signal is generated if the time signature of the detected edge corresponds to the theoretical signature of a single edge of the target; " a synchronization fault signal is generated if the time signature of the detected edge does not correspond to any theoretical signature of the edges of the target with which it is compared; and " a synchronization fault signal is generated if a plurality of candidate edges corresponds to the detected edge n and, during the detection of a following edge n+1, only the theoretical signatures of the edges that follow the candidate edges that would correspond to the detected edge n are compared with the time signature of the following edge. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

7. (currently amended) The synchronization method as claimed in claim 1, wherein the step of generating a synchronization or synchronization fault signal is also performed as a function of a previous synchronization or synchronization fault signal transmitted by the processing unit. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

8. (original) The synchronization method as claimed in claim 7, wherein, in the event of the loss of synchronization, the processing unit is adapted to only transmit the next synchronization signal in the event of successive individual correspondences, a predetermined number N of times, between the time signatures of the following detected edges and the theoretical signatures 

9. (currently amended) The synchronization method as claimed in claim 8, wherein the number N is strictly greater than 1. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

10. (currently amended) The synchronization method as claimed in claim 1, wherein the threshold engine speed is less than or equal to 600 revolutions per minute. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

11. (currently amended) A non-transitory computer-readable medium on which is stored a computer program, comprising code instructions for implementing the synchronization method as claimed in claim 1, when implemented by a computer (22) adapted to implement the method. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

12. (currently amended) An internal combustion engine (M) comprising: " at least one camshaft (91), on which a target (1) is mounted in the form of a toothed wheel, each tooth comprising a rising edge and a falling edge; " a position sensor (2) for sensing the position of the camshaft (91), adapted to detect each rising or falling edge of a tooth of the target (1); and " a processing unit (21) for processing signals from the detector (20), configured to implement the synchronization method as claimed in claim 1. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

13. (new) The synchronization method as claimed in claim 2, wherein the reduced tolerance is determined by a tolerance parameter k' that is less than 30% of the tolerance parameter k associated with the initial range of tolerance values. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

14. (new) The synchronization method as claimed in claim 2, wherein the reduced tolerance is determined by a tolerance parameter k' that is less than 50% of the tolerance parameter k associated with the initial range of tolerance values. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

15. (new) The synchronization method as claimed in claim 2, further comprising, when the engine speed drops below a predetermined threshold, triggering (220) a timer, and the range of tolerance values associated with each theoretical signature is reset (250) to the corresponding initial range of tolerance values when the timer has elapsed and the engine speed is once again above the predetermined threshold, or when a synchronization fault signal is generated. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

16. (new) The synchronization method as claimed in claim 3, further comprising, when the engine speed drops below a predetermined threshold, triggering (220) a timer, and the range of tolerance values associated with each theoretical signature is reset (250) to the corresponding initial range of tolerance values when the timer has elapsed and the engine speed is once again 

17. (new) The synchronization method as claimed in claim 4, further comprising, when the engine speed drops below a predetermined threshold, triggering (220) a timer, and the range of tolerance values associated with each theoretical signature is reset (250) to the corresponding initial range of tolerance values when the timer has elapsed and the engine speed is once again above the predetermined threshold, or when a synchronization fault signal is generated. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

18. (new) The synchronization method as claimed in claim 2, wherein: " a synchronization signal is generated if the time signature of the detected edge corresponds to the theoretical signature of a single edge of the target; " a synchronization fault signal is generated if the time signature of the detected edge does not correspond to any theoretical signature of the edges of the target with which it is compared; and a synchronization fault signal is generated if a plurality of candidate edges corresponds to the detected edge n and, during the detection of a following edge n+1, only the theoretical signatures of the edges that follow the candidate edges that would correspond to the detected edge n are compared with the time signature of the following edge. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

19. (new) The synchronization method as claimed in claim 3, wherein: " a synchronization signal is generated if the time signature of the detected edge corresponds to the theoretical signature of a single edge of the target; " a synchronization fault signal is generated if the time signature of 

20. (new) The synchronization method as claimed in claim 8, wherein the number N is equal to the number of edges of the target. See FIG. 3 and 5 and paragraphs [0041], [0044], [0046], [0051], and [0105].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747